PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/332,564
Filing Date: 12 Mar 2019
Appellant(s): SUGIYAMA et al.



__________________
Sandra M. Katz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 2011/0189454; cited in Appellant’s IDS) in view of Ayala et al. (US 2005/0063893; cited in prior Office action).
Regarding Claims 1-5, Fukuhara teaches a composition comprising a liquid crystalline polyester (LCP), a plate-like filler, and carbon black having a particle size of 20-45 nm (Abstract).  The composition is used to manufacture connectors in electrical and electronic equipment.  LCP is selected as a molding material in part because of its high heat resistance (p. 1, [0004]).  
The plate-like filler may be mica or talc (p. 3, [0034]).  The amount of plate-like filler is preferably from 25-80 parts by weight per 100 parts LCP (p. 3, [0036]).
Carbon black is preferably included in the amount of 0.1-5 parts by weight based on 100 parts LCP.  Fukuhara does not teach a content of the substances indicated in Claim 1.
Ayala teaches thermally modified carbon blacks which are of sufficient purity to provide improved performance in a variety of applications including electronics (Abstract).  Ayala’s carbon black has significantly lower PAH content (p. 4, [0049]).  The 
Ayala’s carbon black also has significantly lower sulfur content, decreased moisture pick-up, and improved oxidation resistance.  The thermally modified carbon black may have a particle size of 7-100 nm (p. 4, [0049]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to select Ayala’s carbon black for use in Fukuhara’s composition in order to take advantage of decreased PAH and sulfur content, decreased moisture pick-up, and improved oxidation resistance.  
In addition, Ayala’s product represents a carbon black described as being suitable for use in electronic applications.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  Modification of Fukuhara in view of Ayala as applied above reads on Claims 1-5.
Regarding Claim 6, Fukuhara teaches liquid crystalline polyesters having structural units according to the claimed formula (1) (see p. 1, [0011]); formula (2) (p. 1-2, [0013]); and formula (3) (p. 2, [0015]).  
Regarding Claim 7, Fukuhara teaches additional fillers including glass fibers (p. 4, [0045]).
Regarding Claim 8, Ayala’s list of PAH species in Table 10 includes benzo(a)anthracene, chrysene, benzo(b)fluoranthene, benzo(k)fluoranthene, benzo(e)pyrene, benzo(a)pyrene, perylene, and dibenzo(a,h)anthracene.  These species are present in a combined amount of 21 parts per billion or less.  This is equivalent to 0.021 ppm or less, indicating that benzo(e)pyrene and benzo(a)pyrene will necessarily be present in amounts of 0.021 ppm or less.  This falls within the claimed range of less than 1.5 ppm.
Regarding Claim 9, Fukuhara teaches toward carbon black having a particle size of more than 20 nm and 45 nm or less (Abstract).  This falls within the range of 7-500 nm generally disclosed by Ayala (see, e.g., p. 18, claim 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to select a carbon black according to Ayala having a particle size within the claimed range based on Fukuhara’s stated preference and the fact that Fukuhara’s preferred range falls within the broader range described by Ayala.
Regarding Claim 10, Fukuhara teaches that when a carbon black with a volatile content of less than 1.5 wt% is used, it is possible to suppress blistering at high temperatures (p. 4, [0041]).  It would have been obvious to one of ordinary skill in the art at the time of filling to select a carbon black according to Ayala with a volatile content in this range in order to suppress blistering at high temperature. 




(2) Response to Argument
The Appellant's arguments presented in the Appeal Brief dated 11 August 2021 have been fully considered but they are not persuasive.
Beginning at page 6 of the Appeal Brief, the Appellant characterizes Fukuhara as placing importance on melt fluidity of the liquid crystalline polyester (LCP) composition described above.  The Appellant characterizes Ayala as teaching that the use of the thermally modified carbon black described above leads to increased melt flow index (MFI).  The Appellant cites Ayala’s Table 6 as showing that the use of thermally modified carbon black leads to an increase in MFI relative to a non-heat-treated analogue.  The Appellant concludes that it would be expected that employing the carbon black of Ayala in the composition of Fukuhara would result in an increase in MFI, indicative of a decrease in viscosity.  
The Appellant contrasts the increase in MFI expected when modifying Fukuhara in view of Ayala with one objective of the claimed invention, i.e. suppressing a decrease in melt viscosity (or maintaining a higher melt viscosity).  The Appellant concludes that regardless of any differences in terminology or any differences in methods used to determine Ayala’s MFI and the melt viscosity discussed in the present application, the proposed combination of Fukuhara and Ayala is contradictory to and teaches away from the claimed invention.
As discussed in the final Office action dated 19 March 2021 (see p. 7, paragraph 10), the Appellant’s arguments characterize Ayala’s melt flow index (MFI) as being comparable to the melt viscosity measurements described in the instant specification.  The two properties are measured under significantly different conditions, and the differences between the two go beyond terminology.  Ayala’s MFI is measured at 190°C under a load of 10 kg (p. 8, [0117]).  
The instant specification measures melt viscosity at temperatures of 330°C or 400°C at shear rates of 1,000, 5,000, or 10,000 S-1 (specification at p. 26-27, Tables 4 and 5).  This testing protocol takes place at temperatures which are 1.7-2.1 times greater than Ayaya.  This testing protocol also involves high shearing conditions which are not present in Ayala’s method.  The specification provides no information on the melt flow characteristics of the claimed composition at temperatures close to Ayala’s 190°C or without undergoing high shearing conditions.  
It is not clear how any meaningful comparison can be made between Fukuhara’s melt fluidity or Ayala’s MFI and the melt viscosity measurements presented in the instant specification given the significant differences in testing conditions.
In addition, limitations relating to melt flow or melt viscosity are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); MPEP 2145.  Therefore, any teachings in Fukuhara or Ayala relating to melt fluidity or melt flow index cannot reasonably be interpreted as teaching away from the invention as recited in the claims.
Beginning in the second full paragraph at page 7, the Appellant argues that the proposed combination of Fukuhara and Ayala would result in a composition with desirable melt flow properties.  The Appellant asserts that there would have been no motivation based on the teachings of Fukuhara and Ayala for one skilled in the art to suppress a decrease in melt viscosity (i.e. to achieve a higher melt viscosity).  
As discussed above, limitations relating to melt flow or melt viscosity are not recited in the claims and are not read into the claims despite being discussed in the instant specification.
The Appellant acknowledges that melt viscosity is not recited in the present claims.  Nevertheless, the Appellant argues that higher melt viscosity is an inherent property of the claimed composition.  
While certain melt viscosity characteristics may be present in compositions described in the instant specification, any such characteristics are lacking in the claim language and cannot reasonably be read into the claims on the basis of inherency.  Language in the specification may serve to provide appropriate context to determine the meaning of the claims; it does not add to the claims those limitations that appear only in the specification and nowhere else.  Claims cannot be interpreted by adding limitations appearing only in the specification.  
The Appellant concludes that the proposed combination of Fukuhara and Ayala would provide no motivation to control the specific carbon black and PAH components in order to maintain a high melt viscosity.
The fact that the Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); MPEP 2145.
Beginning in the fourth full paragraph at page 7, the Appellant argues that the Office has improperly failed to consider alleged unexpected results exhibited by the claimed invention or the criticality of the specifically claimed carbon black and PAH components thereof.  The Appellant argues that based on Ayala and Fukuhara, one of ordinary skill in the art would have expected an increase in melt flow index and fluidity (indicative of a decrease in viscosity), whereas the claimed invention unexpectedly maintains a high melt viscosity.
As discussed above, it is unclear what, if any, comparison can be made between the melt flow properties measured by Ayala and the melt viscosity measurements described in the instant specification.  Therefore it is unclear what, if any, expectations would be held by one of ordinary skill in the art with respect to the melt viscosity measurements described by the specification.  
The experimental data presented in the instant specification does show that a different result is achieved when employing either 1.33 or 1.67 parts by weight of a commercially available carbon black having a total PAH content of less than 1.67 ppm (#45LB) relative to a commercially available carbon black having a total PAH content of 2.7-3.7 ppm (#45B).  
Table 3 in the instant specification (p. 22, [0052]) describes the makeup of the commercially available carbon black grades #45LB and #45B used in the Examples and Comparative Examples:
Table 3

    PNG
    media_image2.png
    356
    826
    media_image2.png
    Greyscale

Tables 4 and 5  (p. 26, [0063] - p. 27, [0064]) show the composition and melt viscosity of Examples 1 and 2 and Comparative Examples 1 and 2:
Table 4

    PNG
    media_image3.png
    196
    831
    media_image3.png
    Greyscale

Table 5

    PNG
    media_image4.png
    185
    920
    media_image4.png
    Greyscale

Tables 4 and 5 show a higher melt viscosity in Examples 1 and 2 containing #45LB relative to Comparative Examples 1 and 2 containing #45B under all measured shearing conditions. However, Examples 1 and 2 are not reasonably commensurate in scope with the claims.
Example 1 includes a single liquid crystalline polyester (LCP 1), while Example 2 includes a blend of two liquid crystalline polyesters (LCP 2 and LCP 3).  No other liquid crystalline resins are exemplified.  In contrast, Claim 1 is open to virtually any liquid crystalline resin.  The term “liquid crystalline resin” is defined by the specification as “a resin exhibiting liquid crystallinity in a molten state” (specification at p. 4, [0009]).  Polyester is a preferred liquid crystalline resin, but the claims are not limited to polyesters, and it is not clear how LCP is reasonably representative of the full scope of claimed liquid crystalline resins.  
Example 1 includes 1.67 parts by mass of carbon black and Example 2 includes 1.33 parts by mass of carbon black.  Claim 1 recites a carbon black content ranging from 0.1 to 5 parts by mass.  It is not clear how results associated with the two data points in Examples 1 and 2 can reasonably be extended to the full claimed range.
As discussed above, Examples 1 and 2 include a carbon black having a total content of the PAH substances recited in Claim 1 of less than 1.6 ppm.  Claim 1 is open to a total content of the recited substances of less than 2.5 ppm.  It is not clear how the single data point of PAH content illustrated in Examples 1 and 2 can reasonably be extended to the full scope of the claimed range.
Example 1 and 2 are not reasonably commensurate in scope with the claims, and it is not clear how one of ordinary skill in the art could reasonably extend the probative value of these examples to the full scope of the claims.  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Therefore, Examples 1 and 2 are not sufficient to establish non-obviousness of the claimed invention. 






(3)	Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

{ 1 } /ROBERT S JONES JR/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

Conferees:
{ 2 } /GWENDOLYN BLACKWELL/        Supervisory Patent Examiner, Art Unit 1762                                                                                                                                                                                                
{ 3 } /KATARZYNA I WYROZEBSKI/        Supervisory Patent Examiner, TC1700                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.